DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment and response filed on 23 March 2022.
Claims 1 and 11 have been amended and are hereby entered.
Claims 1-19 are currently pending and have been examined. 
The examiner notes that Examiner Kelly D. Williams is no longer the examiner of record.  Examiner Jennifer M. Anda is now the examiner of record.
This action is made FINAL.

	Response to Arguments and Amendments
Claim Interpretation
Claims 1-3 and 5-7 were interpreted under 35 U.S.C. 112(f) for the recitation of “controller configured to”.  Applicant’s arguments and amendments overcome this interpretation and accordingly the term “controller configured to” no longer will be interpreted under 35 U.S.C. 112(f).  The associated 35 USC § 112(a) and 35 USC § 112(b) rejections related to “controller configured to” are also withdrawn.   
Claim Rejections - 35 USC § 112(a)
 Claims 1-10 and 12-13 were rejected under 35 USC § 112(a).  
Regarding, claims 1-3 and 5-7 for the recitation of “controller configured to” Applicant’s arguments, see page 5, filed 23 March 2022 with respect to the 35 USC § 112(a) for reciting “controller configured to”  have been fully considered and are persuasive.    Accordingly, the rejection of 1-3 and 5-7 under 35 USC § 112(a) for the term “controller configured to” is hereby withdrawn.  
Regarding claims 2-3 and 12-13, Applicant's amendments and arguments filed 23 March 2022 have been fully considered but they are not persuasive. Applicant argues that the examined claims 2-3 and 12-13 were present in the application as originally filed claims, citing MPEP §§ 2163(I) and 2163(I)(A).  However, the examiner notes that the application at hand claims priority to a Korean application KR10-2018-0153512 and it has not been established that the originally filed claims in that application satisfy the written description requirement of 35 USC § 112(a). Accordingly, the 35 USC § 112(a) rejection of claims 2-3 and 12-13 is maintained.
See MPEP §§ 2163(I)  A question as to whether a specification provides an adequate written description may arise in the context of an original claim which is not described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398), a new or amended claim wherein a claim limitation has been added or removed, or a claim to entitlement of an earlier priority date or effective filing date under 35 U.S.C. 119, 120, or 365(c). Most typically, the issue will arise in the context of determining whether new or amended claims are supported by the description of the invention in the application as filed (see, e.g., In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989)), whether a claimed invention is entitled to the benefit of an earlier priority date or effective filing date under 35 U.S.C. 119, 120, or 365(c)  (see, e.g., New Railhead Mfg. L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 63 USPQ2d 1843 (Fed. Cir. 2002); Tronzo v. Biomet, Inc., 156 F.3d 1154, 47 USPQ2d 1829 (Fed. Cir. 1998); Fiers v. Revel, 984 F.2d 1164, 25 USPQ2d 1601 (Fed. Cir. 1993); In re Ziegler, 992 F.2d 1197, 1200, 26 USPQ2d 1600, 1603 (Fed. Cir. 1993)), or whether a specification provides support for a claim corresponding to a count in an interference (see, e.g., Fields v. Conover, 443 F.2d 1386, 170 USPQ 276 (CCPA 1971)). Compliance with the written description requirement is a question of fact which must be resolved on a case-by-case basis. Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116 (Fed. Cir. 1991). (emphasis added).
Claim Rejections - 35 USC § 112(b)
Claims 1-10 were rejected under 35 USC § 112(b).  
Regarding, the rejection under claims 1-10 for the recitation of “controller configured to”, Applicant’s amendments and arguments, see page 5 and 6, filed 23 March 2022 with respect to the 35 USC § 112(b) for reciting “controller configured to” have been fully considered and are persuasive.  Accordingly, the rejection of 1-10 under 35 USC § 112(b) for the term “controller configured to” is hereby withdrawn.  
Claim Rejections - 35 USC § 103
Applicant's arguments filed 23 March 2022 with respect to the rejection(s) of claim(s) 1-19 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee and Oh Sang Ho as detailed below.

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Figure 4 includes two process flows in response to the step S440.  In one process flow, the process moves to element A, which can be seen as continuing in both Figure 5 and Figure 6.  However, it is not clear when the process of A would flow to Figure 5 and when it would flow to Figure 6.  Further, it is not clear in Figure 4m, nor the description of claim 4 when the process would flow to element B, including the criteria for it flow to element B rather than element A.  Still further, the remaining flow charts do not show the continuing process of element B.  Finally, Figure 7B shows element F, but it does not show the direction of flow of the process step (e.g. whether once step S791 is complete, the process flow upward toward F and the process continues in described in Figure 7A).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “switch” linking and closing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S720” has been used to designate both the process flow of two different steps in Figure 7A, directly flowing from S710 and from an unnumbered element.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 154, air conditioner shown in Figure 1, S510 and S520 of Figure 5.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: elements 310 and 320 are described in ¶54 of the specification, but are not shown in the Figures. Elements S730, S721, and S723 are described in ¶67, but are not shown in the Figures. Element S740 is described in ¶¶ 68 and 69, but are not shown in the Figures.
 Further, the specification describes “FRE” as “freeze” in paragraph 54, however Figure 3, includes RFE, which was not described.  
Element S790 indicates “keep turn on of A/C” it is unclear if this means that the A/C is kept on or if the A/C is off and should be turned on.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The specification does not describe element 154, the air conditioner, steps S510 and S520 shown in Figure 5.  
The specification at ¶¶ 34 and 59 state “FIG. 5 is a flowchart showing a process of controlling an opening/closing of a window and a sunroof shown in FIG. 4. However, the examiner notes that FIG. 4 does not show opening/closing of a window and a sunroof, nor does it show a window or a sunroof.  
The specification, at ¶63 includes a table which describes how the different levels of concentrations are defined as good, normal, bad or very bad.  The examiner notes that, as defined, three of the levels of concentration of particles overla¶  For example, “bad” is defined as “75 or less” and “good” is defined as “15 or less”, such that a determination of particle concentration of 10 µm/m2 would be defined as bad, normal and good simultaneously.
The specification at ¶64 describes the process flow steps of (S620, S630, S631, and 633).    The examiner notes that S620 is not part of the process flow as described because it is within the process flow for “good” particle concentration. Still further, element 633 should be replaced with S633.  
The specification at ¶65 describes a process wherein the contamination concentration is “good” and details that the steps S630, S640, S650 and S660 are then followed.  This description does not agree with the flow shown in Figure 6, wherein the steps S630, S640, S650 and S660 are only followed when the determination in S610 is that concentration of particulate matters is normal, bad, or very bad
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input unit configured to in claim 1” and “output unit configured to” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the specification, input unit appears to correspond to an operation button key, a touch screen, a microphone, and a combination thereof (see ¶ 46).
According to the specification, output unit appears to correspond to a liquid crystal display (LCD), a light emitting diode (LED) display, an organic LED (OLED) display, a touch screen, a flexible display, a head up display (HUD), speaker, and the like, and a combination thereof (see ¶ 0048).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 and 12-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claim(s) 2-3 and 12-13 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AJA the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claims 2-3 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AJA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AJA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites the limitation “linking with a switch”. Claim 3 recites the limitations “close the switch when the air cleaning command is input; and release the air cleaning control after a preset waiting time lapses when the switch is open” The specification fails to disclose a switch and there is no switch shown in the drawings. At most, the specification describes “The controller may release the air cleaning control by being interlocked with whether to open/close an opening / closing device. The opening / closing device may be closed as the air cleaning command is input, and if the opening / closing device is not closed, the air cleaning control may be released after a preset waiting time lapses.” (¶¶14-15) however this does not sufficiently describe the aforementioned claim limitations.
Claims 12-13 are rejected under the same rationale, mutatis mutandis, as claims 2-3, above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the controller is configured to turn on, or the controller turns on “an air conditioner of the conditioning equipment to increase a fuel efficiency according to necessity…”.  It is not clear from the claim if the necessity is based on the air conditioner (occupants uncomfortable due to humidity or level of contaminants) or based of fuel efficiency.  Further, the examiner notes that typically turning on air conditioning equipment reduces fuel economy, and is not aware a teaching that suggests that it increases the fuel efficiency.    
The term “according to necessity” in claim 1 and 11 is a relative term which renders the claim indefinite. The term “necessity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is not clear to what degree would it be a necessity to turn on an air conditioner to increase a fuel efficiency (e.g. a specific amount of mileage remaining, the route predicted to require more fuel than remaining in tank) or what level of contaminates, humidity or temperature which would constitute a necessity. The examiner notes that ¶ mentions “necessary”, stating “If necessary, the A / C is turned on to increase the fuel efficiency” but gives no further details to help determine when it would be necessary to turn on the A/C.    
 Claims 2-10 and 12-19 depend from claim 1 and 11, respectively and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 1 and 11.  
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG Pub. 2017/0166037, hereinafter "Lee ") in view of Oh Sang Ho et al. (Pub. No.: KR 10-2015-0021385, hereinafter “Oh Sang Ho”).  
With respect to claim 1, Lee discloses an apparatus for cleaning air comprising: 
a conditioning equipment (See at least Lee, Figure 1, Inside air purification unit 28 and defogging unit 27); 
an input unit configured to receive an air cleaning command that operates the conditioning equipment (see at least Lee, Figure 1, air purification button, 11)
a controller including a processor (see at least Lee ¶30 “ The term “controller” may refer to a hardware device that includes a memory and a processor”) 
configured to execute an air cleaning control regardless of an activation or a deactivation of a conditioning equipment corresponding to an air cleaning command (see at least Lee ¶44 “When the defogging unit 27 is then operated, the evaporator 22 reduces an amount of saturated water vapor in air in the process of cooling the air using the refrigerant supplied thereto, thereby performing a dehumidification function. In addition, foreign substances may be filtered from air by the moisture adhering to the evaporator.”  The examiner notes that the defogging unit is operated either by the user by an input or by the ADS detecting fog on the vehicle window glass automatically see ¶47 ¶37 and is operated regardless of the air cleaning command ¶47 “When the defrost mode switch 13 is determined to be operated or the ADS 12 is determined to detect fog on the vehicle window glass, the air conditioning system is operated and maintained in an operation mode that precedes an air cleaning mode in which the inside air purification unit 28 is operated, i.e., in a current mode by the controller 10, and the controller 10 again determines whether the defrost mode switch 13 is to be operated and the ADS 12 is to be operated for the detection of fog.”).
Lee does not explicitly disclose wherein the controller is configured to turn on an air conditioner of the conditioning equipment to increase a fuel efficiency according to necessity and the air cleaning control is progressively performed. 
However, Oh Sang Ho discloses  wherein the controller is configured to turn on an air conditioner of the conditioning equipment to increase a fuel efficiency according to necessity and the air cleaning control is progressively performed (see Oh Sang Ho at least page 3, Summary of invention wherein Oh Sang Ho teaches that the using the air conditioner only when necessary prevents unnecessary enery consumption (which the examiner asserts corresponds with fuel efficiency) “It is another object of the present invention to provide an air conditioner which is capable of preventing "fogging of windowpanes" and "increasing the concentration of carbon dioxide in a car interior" even when the air conditioner is turned off, The present invention is to provide a vehicle air conditioner capable of remarkably improving the driving environment and comfort of a room”.).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Oh Sang Ho to reduce fogging of the windows and only use the air conditioning when necessary to prevent unnecessary energy consumption and unnecessary cooling of the interior of the vehicle”.
The examiner notes that Oh Sang Ho also discloses execute an air cleaning control regardless of an activation or a deactivation of a conditioning equipment corresponding to an air cleaning command (see at least Oh Sang Ho at page 3, summary of invention, “It is another object of the present invention to provide a vehicle air conditioner capable of effectively preventing unnecessary energy consumption and unnecessary cooling of the interior of the vehicle, and also capable of effectively preventing fogging of the windowpane and increasing the concentration of carbon dioxide in the interior of the vehicle.”).
With respect to claim 2, the combination of Lee and Oh Sang Ho teaches the apparatus of claim 1. As it best understood in light of the rejection under 35 U.S.C. 112(a), Lee teaches wherein the controller is configured to: release the air cleaning control by linking with a switch (See at least Lee ¶43 “the intake door 23 is controlled to be operated in an inside air mode, in response to the signals of the controller 10, so as to block outside air from being introduced into the vehicle interior, the blower 24 is operated to circulate inside air (i.e., air in the vehicle interior)”).
With respect to claim 3, the combination of Lee and Oh Sang Ho teaches the apparatus of claim 2. As it best understood in light of the rejection under 35 U.S.C. 112(a), Lee  teaches, wherein the controller is configured to: close the switch when the air cleaning command is input; and release the air cleaning control after a preset waiting time lapses when the switch is open (See at least Lee ¶43 “As illustrated in FIG. 2, in the air conditioning system, when the user turns on the air purification button 11, the intake door 23 is controlled to be operated in an inside air mode, in response to the signals of the controller 10, so as to block outside air from being introduced into the vehicle interior, the blower 24 is operated to circulate inside air (i.e., air in the vehicle interior), the air conditioner is operated such that the high-efficiency air filter 25 filters foreign substances such as fine dust in air passing therethrough, and the cluster ionizer 26 is operated to sterilize air and suppress mold. That is, since the air conditioning system is switched to be operated in the inside air mode in which the intake door 23 blocks the introduction of outside air, only inside air is introduced into the vehicle and is circulated by the blower 24. In this case, foreign substances are filtered while the circulated inside air passes through the air filter 25.” And ¶55 “In addition, fine dust can be continually collected by resuming the operation of the inside air purification unit after the operation of the defogging unit is completed. As a result, the performance of fine dust removal can be increased by operating the inside air purification unit for a long period of time,”). Further, the Oh Sang Ho also teaches closing the switch when the air cleaning command is input; and release the air cleaning control after a preset waiting time lapses when the switch is open (see at least Oh Sang Ho page 3 “The control unit controls the intake door to the outside air mode side at the time of entering the smart ventilation mode”).
With respect to claim 4, the combination of Lee and Oh Sang Ho teaches the apparatus of claim 1 and wherein Oh Sang Ho teaches wherein the apparatus further comprises: a sensor configured to measure a contamination concentration in a vehicle (The ventilator detects the concentration of carbon dioxide (CO2) in the passenger compartment by the gas sensor 15, see at least: pg. 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Oh Sang Ho in order to determine that the threshold has been met (the necessity) and the air conditioner of the conditioning equipment must be turned on so that the air clean control is performed.  
With respect to claim 5, the combination of Lee and Oh Sang Ho teaches the apparatus of claim 4. Additionally, Oh Sang Ho teaches wherein the controller is configured to: perform an outdoor air mode that circulates air outside the vehicle by using the conditioning equipment depending on the contamination concentration (The ventilator detects the concentration of carbon dioxide (CO2) in the passenger compartment by the gas sensor 15 and then controls the control unit 3 to set the intake door 5 in the outside air mode And the blower 11 is operated. See at least: pg. 3); and perform an indoor air mode that circulates only air inside the vehicle (An intake door 5 for opening the outside air inlet 5a in the outside air mode and opening the inside air inlet 5b in the inside air mode and an intake door 5 for opening the inside air entrance 5b, see at least: pg. 11).
With respect to claim 6, the combination Lee and Oh Sang Ho teaches the apparatus of claim 5. Additionally, Oh Sang Ho teaches wherein the controller is configured to: activate an air conditioner of the conditioning equipment when the contamination concentration is greater than or equal to a preset reference value (The ventilator detects the concentration of carbon dioxide (CO2) in the passenger compartment by the gas sensor 15 and then controls the control unit 3 to set the intake door 5 in the outside air mode and the blower 11 is operated. See at least: pg. 3).
With respect to claim 7, the combination of Lee and Oh Sang Ho teaches the apparatus of claim 4. Additionally, Lee teaches teaches wherein the controller is configured to: activate the air conditioner of the conditioning equipment when the sensor detects a humidity on a window of the vehicle (see at least Lee ¶37 “The ADS 12 is a fog detection unit which may detect fog and moisture on the window glass by detecting the relative humidity of the vehicle window glass.”).
Claim(s) 8-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. and Oh Sang Ho et al. further in view of Fruehsorger et al. (Pub. No.: US 2015/0360544 A1, hereinafter “Fruehsorger’’).
With respect to claim 8, the combination of Lee and Oh Sang Ho teach the apparatus of claim 4, but do not disclose wherein the contamination concentration is converted into a grade (the air quality inside and outside the vehicle can be divided into six levels, that is, excellent, good, slight, light, moderate and heavy, see at least: ¶ 0017).
Fruehsorger teaches wherein the contamination concentration is converted into a grade (the air quality inside and outside the vehicle can be divided into six levels, that is, excellent, good, slight, light, moderate and heavy, see at least: ¶ 0017).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Lee and Oh Sang Ho in view of Fruehsorger with the aforementioned feature of Fruehsorger in order to conform air quality determination to standards specified by certain countries, organizations, manufacturers, etc (see Fruehsorger ¶ 001]).
With respect to claim 9, the combination of Lee and Oh Sang Ho discloses the apparatus of claim 4, but does not disclose wherein the contamination concentration is converted into a concentration level. Fruehsorger teaches wherein the contamination concentration is converted into a concentration level (the air quality levels can be directly set as “Level 1, Level 2, Level 3....”, see at least: ¶ 0017).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Lee and Oh Sang Ho in view of Fruehsorger with the aforementioned feature of Fruehsorger in order to conform air quality determination to standards specified by certain countries, organizations, manufacturers, etc (see Fruehsorger ¶ 0017).
With respect to claim 10, the combination of Lee and Oh Sang Ho discloses the apparatus of claim 4, but does not disclose wherein the apparatus further comprises: an output unit configured to output the contamination concentration. Fruehsorger teaches wherein the apparatus further comprises: an output unit configured to output the contamination concentration (In the display unit 140, different air quality levels are displayed through different colors, and the current air quality level is instructed to the user. See at least: ¶ 0018).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Oh Sang Ho in view of Fruehsorger with the aforementioned feature of Fruehsorger in order to inform the user of the current vehicle air quality.
Claims 11-19 are rejected under the same rationale, mutatis mutandis, as claims 1-9 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662